Citation Nr: 1435274	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-14 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for bilateral eye disorders as secondary to diabetes mellitus.  

3.  Entitlement to service connection for erectile dysfunction, claimed as impotence, as secondary to diabetes mellitus.  

4.  Entitlement to service connection for hypertension as secondary to diabetes mellitus.  

5.  Entitlement to service connection for a prostate disorder as secondary to diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1973 to January 1975 and from September 1976 to October 1976.  He served with the Tennessee Army National Guard (TNANG) for more than 31 years, from March 1975 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The July 2008 decision denied service connection for diabetes mellitus, bilateral eye disorders, and erectile dysfunction (listed as impotency).  The February 2009 decision denied service connection for a prostate disorder and for hypertension.  A March 2009 RO decision (issued in a statement of the case) also denied service connection for bilateral eye disorders and for erectile dysfunction, to include as secondary to diabetes mellitus.  

In February 2010, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  In October 2010, the Board remanded the claim for additional development.  As discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Subsequent to the most recent readjudication, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

In its October 2010 remand, the Board referred the issue of entitlement to service connection for a thought disorder (psychiatric disability), raised in the August 2008 notice of disagreement.  However the AOJ does not appear to have taken any action.  The Board does not have jurisdiction over the issue and again refers it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the Veteran was on active duty or active duty for training (ACDUTRA) at the time of his diagnosis for diabetes mellitus.

2.  The preponderance of the evidence shows that the Veteran's bilateral eye disorders are not related to an incident of service origin, including to his diabetes mellitus.  

3.  The preponderance of the evidence shows that the Veteran's erectile dysfunction is not related to an incident of service origin, including to his diabetes mellitus.  

4.  The preponderance of the evidence shows that the Veteran's hypertension is not related to an incident of service origin, including to his diabetes mellitus.

5.  The preponderance of the evidence shows that the Veteran's prostate disorder is not related to an incident of service origin, including to his diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1131, 1154(a), 5107(b) (West 2002 and Supp 2013); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.203, 3.303 (2013).

2.  Bilateral eye disorders were not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

3.  Erectile dysfunction was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

4.  Hypertension was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

5.  Prostate disorder was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 C.F.R. §§ 5103, 5103A and 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in December 2007 and August 2008 letters that were provided before the decisions on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters notified the Veteran of the information and evidence needed to substantiate his service connection claims and to establish a disability rating or effective date for a disability, pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

As to the secondary aspect of the Veteran's service connection claims, the Board notes that the notice letters failed to address such theory of entitlement.  However as the Board finds herein that service connection is not warranted for diabetes mellitus, the disability to which the Veteran claims his other disabilities are secondary, such error is harmless.  Shinseki v. Sanders, 556 U.S. 396 (2009).  Accordingly, the Board finds that VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

Relevant to the duty to assist, the appellant's service treatment records (STRs), service personnel records, lay statements, and identified VA and private treatment records have been obtained and considered.  Pursuant to the October 2010 remand, the AOJ contacted the NPRC, the TNANG, Defense Personnel Records Image Retrieval System (DPRIS), and Defense Finance and Accounting Service (DFAS) to verify the dates of all the Veteran's periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA).  Personnel records from the NPRC, DPRIS, and TNANG were obtained.  The Veteran obtained and submitted leave and earnings statements dated 1973 to 1977 from DFAS.  However, these service departments were unable to verify the exact dates of ACDUTRA and INACDUTRA.  When there is evidence that a Veteran's service records have been lost or destroyed, as is the case here, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005). 

Pursuant to the remand, the Veteran was provided with an appropriate VA examination in November 2010 and an addendum opinion in February 2011.  The Board finds that the examination is adequate in order to evaluate the claimed disabilities, as it includes clinical evaluation and review of the claims file, and provides medical opinions supported by adequate rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such, the Board finds that the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  D'Aries. 

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted the element of the claims that was lacking to substantiate the claim for benefits.  Specifically, the VLJ explained that the diabetes claim would turn on the Veteran's duty status at the time of his diabetes diagnosis, and that the other claims would turn on the claim for diabetes.  He also encouraged the Veteran to submit any orders or other personnel records showing that he was on active duty at the time of diagnosis.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection also may be established on a secondary basis for a disability that is proximately due to or aggravated by an already service-connected disorder.  38 C.F.R. § 3.310.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of INACDUTRA during which the Veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA includes full-time duty performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, performed by Reserves.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Thus, as to the Veteran's TNANG service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.

Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including diabetes mellitus and hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, when a service connection claim is based on a period of ACDUTRA or INACDUTRA, the presumption of service connection does not apply.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

The evidentiary presumptions of sound condition at entrance to service (38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)) and aggravation during service of preexisting diseases or injuries that undergo an increase in severity during service (38 C.F.R. § 3.306) do not extend to those whose service connection claim is based on a period of ACDUTRA or INACDUTRA.  Smith, 24 Vet. App. at 44-45; Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); Acciola v. Peake, 22 Vet. App. 320, 324 (2008); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim.")  

All five of the Veteran's service connection claims relate to periods of ACDUTRA or INACDUTRA.  Thus the evidentiary presumptions of service connection, sound condition at entrance to service, and aggravation during service are not for application here and the Board will not discuss them further.

A.  Diabetes mellitus 

The Veteran contends that his current diabetes mellitus was incurred during his TNANG service.  In his April 2009 substantive appeal he explicitly states that it did not start during his active duty Army service in the 1970s.  Thus, the Board will not address the direct theory of service connection for this issue.

The Veteran was diagnosed with diabetes mellitus in 2002.  Treatment records from his private personal physician Dr. M dated March 14, 2002, assessed "polyuria, polydipsia and weight loss, strongly suggestive of new onset type diabetes...I would be surprised if this patient does not have diabetes."  The following day, the Veteran underwent testing with Dr. M and treatment options for Type II diabetes were discussed.  He was referred to the Diabetes Clinic.  Private treatment records from Vanderbilt University Medical Center dated March 22, 2002, diagnose "recent onset Type II diabetes, preceding mild hypertension."  He has been treated for diabetes mellitus since that time.

Service department records from the TNANG include a Report of Separation and Record of Service that show the Veteran served with the TNANG from March 1975 to May 2006.  The TNANG also provided a Retirement Points History Statement that shows that in the period from January 17, 2002 to January 16, 2003, the Veteran had 15 days of ACDUTRA and 42 days of INACDUTRA.  However, as discussed in the prior section, none of the service departments were able to verify the exact dates of ACDUTRA and INACDUTRA during his TNANG service.  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall.

As diabetes mellitus is a disease and not an injury, service connection is only available if it was incurred or aggravated during a period of ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.

The Board finds that a preponderance of the evidence does not support a finding that the Veteran was in a period of ACDUTRA when he was diagnosed with diabetes mellitus on or about March 14-22, 2002.  Service department records show he had only 15 days of ACDUTRA that year, and the medical records chronicling the diagnosis are private treatment records.  There are no STRs dated in the month of March 2002 discussing the diagnosis; rather reports of the diagnosis first appear in STRs and in TNANG official records later in 2002.  

At his hearing, the Veteran testified that he had been activated around the time of diagnosis to go to Kuwait, but was not deployed because of the diagnosis.  Service personnel records include a pre-deployment health assessment dated February 2003 on which the Veteran reports, "I found out that I am a diabetic last year" and indeed, the assessment found that the Veteran was not deployable due to diabetes mellitus (in addition to other medical conditions).  However, this evidence establishes that the Veteran had already been diagnosed prior to being assessed for deployment and does not establish that he was in a period of ACDUTRA when he was first diagnosed with diabetes mellitus in March 2002.

Taking all of the above into consideration, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.

B.  Bilateral eye disorders

The Veteran contends that his current bilateral eye disorders were caused or aggravated by diabetes mellitus.  He does not contend, and the evidence does not indicate, that this disability is directly service-connected to his active duty Army service in the 1970s or to his TNANG service.  In an April 2009 statement he specifically states that the failing eyesight came after the diabetes, and at his February 2010 hearing both he and his representative testified that the eye disability is secondary to the diabetes and agreed that the claim "turns on the diabetes question."  Thus the Board will not address the direct theory of service connection for this issue.

The November 2010 VA examiner diagnosed non-proliferative diabetic retinopathy and glaucoma suspect, and found that these diagnoses are complications of diabetes mellitus, type II.  However, as the Board has denied service connection for diabetes mellitus, the bilateral eye disorders cannot be service-connected under a secondary service connection theory and the claim must be denied.  38 C.F.R. §§ 3.102, 3.310; 38 U.S.C.A. § 5107(b); Gilbert.

C.  Erectile dysfunction 

The Veteran contends that his current erectile dysfunction was caused or aggravated by diabetes mellitus.  He does not contend, and the evidence does not indicate, that this disability is directly service-connected to his active duty Army service in the 1970s or to his TNANG service.  At his February 2010 hearing both he and his representative testified that impotence is secondary to the diabetes and agreed that the claim "turns on the diabetes question."  Thus the Board will not address the direct theory of service connection for this issue.

The November 2010 VA examiner diagnosed erectile dysfunction with an onset of 2002 and found that its most likely etiology is diabetic neuropathy.  He went to state that the erectile dysfunction is secondary to diabetes.  However, as the Board has denied service connection for diabetes mellitus, erectile dysfunction cannot be service-connected under a secondary service connection theory and the claim must be denied.  38 C.F.R. §§ 3.102, 3.310; 38 U.S.C.A. § 5107(b); Gilbert.

D.  Hypertension

The Veteran contends that his current hypertension was caused or aggravated by diabetes mellitus.  He does not contend, and the evidence does not indicate, that this disability is directly service-connected to his active duty Army service in the 1970s or to his ACDUTRA during TNANG service.  Private treatment records dated in September 1998 show a diagnosis of hypertension that pre-exists the diagnosis of diabetes.  However, at his February 2010 hearing both he and his representative testified that the hypertension is secondary to the diabetes and agreed that the claim "turns on the diabetes question."  Thus the Board will not address the direct theory of service connection for this issue.

In the March 2002 private treatment record showing the initial diagnosis of diabetes, it is noted to precede mild hypertension.  However, as the Board has denied service connection for diabetes mellitus, the hypertension cannot be service-connected under a secondary service connection theory and the claim must be denied.  38 C.F.R. §§ 3.102, 3.310; 38 U.S.C.A. § 5107(b); Gilbert.

E.  Prostate disorder

The Veteran contends that his current prostate disorder was caused or aggravated by diabetes mellitus.  He does not contend, and the evidence does not indicate, that this disability is directly service-connected to his active duty Army service in the 1970s or to his TNANG service.  In an April 2009 statement he specifically states that the "prostate problems came after the diabetes."  At his February 2010 hearing both he and his representative testified that the prostate disorder is a complication of the diabetes.  Thus the Board will not address the direct theory of service connection for this issue.

The November 2010 VA examiner diagnosed benign prostatic hypertrophy and noted that beginning in 2002 the Veteran was seen many times at Vanderbilt for increased prostate size and underwent biopsies and PSA draws.  The examiner stated that the Veteran did not have these symptoms prior to his diabetes diagnosis.  However, as the Board has denied service connection for diabetes mellitus, a prostate disorder cannot be service-connected under a secondary service connection theory and the claim must be denied.  38 C.F.R. §§ 3.102, 3.310; 38 U.S.C.A. § 5107(b); Gilbert.

ORDER

Service connection for diabetes mellitus is denied.

Service connection for bilateral eye disorders is denied.

Service connection for erectile dysfunction is denied.

Service connection for hypertension is denied.

Service connection for prostate disorder is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


